Citation Nr: 0842568	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 for post-operative right (major) carpal tunnel syndrome 
residuals for the period of this appeal prior to February 26, 
2003, and in excess of 50 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 
20 for post-operative left (minor) carpal tunnel syndrome 
residuals for the period of this appeal prior to February 26, 
2003, and in excess of 40 percent thereafter.

3.  Entitlement to an initial compensable disability rating 
for degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Diego, California.  The issues before the Board 
today were remanded in February 2007 for further evidentiary 
and procedural development.  With respect to those issues 
decided herein, this development was accomplished, and the 
Board concludes that it may proceed with a decision.

The veteran testified before a Decision Review Officer (DRO) 
in May 2004 and before the undersigned Veterans Law Judge in 
July 2006.  Transcripts of both hearings are associated with 
the claims folder.

The veteran has raised the issues of entitlement to a neck 
disability and bilateral cubital tunnel syndrome, to include 
as secondary to his bilateral carpal tunnel syndrome.  These 
issues are not on appeal before the Board, therefore, the 
proper course of action is to REFER them to the RO for 
appropriate action.  

The issue of entitlement to an initial compensable disability 
rating for degenerative changes of the thoracic spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 1, 1997, the veteran's post-operative 
bilateral carpal tunnel syndrome was manifested by subjective 
complaints of pain, numbness, and weakness in both hands with 
objective medical evidence of slight weakness of the median 
muscles; there was no competent evidence of abnormal thenar 
musculature or significant decreased grip strength.  

2.  As of October 1, 1997, the veteran's post-operative 
bilateral carpal tunnel syndrome was manifested by increased 
subjective complaints of pain, numbness and weakness in the 
hands, including bilateral hypersensitivity in the median 
nerve distribution, and objective medical evidence of 
significant bilateral decreased grip strength and function 
(less than 100 pounds bilaterally), difficulty opposing 
thumbs to his small fingers on both hands, and slight 
flattening of the left thenar musculature.

3.  The veteran has limited his appeal for a higher initial 
rating for post-operative right (major) carpal tunnel 
syndrome residuals to 50 percent.

4.  The veteran has limited his appeal for a higher initial 
rating for post-operative left (minor) carpal tunnel syndrome 
residuals to 40 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for 
post-operative right (major) carpal tunnel syndrome residuals 
have been met as of October 1, 1997, and no earlier.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).

2.  The criteria for an initial rating greater than 30 
percent for post-operative right (major) carpal tunnel 
syndrome residuals have not been met prior October 1, 1997.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).

3.  The criteria for an initial rating of 40 percent for 
post-operative left (minor) carpal tunnel syndrome residuals 
have been met as of October 1, 1997, and no earlier.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).

4.  The criteria for an initial rating greater than 20 
percent for post-operative left (minor) carpal tunnel 
syndrome residuals have not been met prior October 1, 1997.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).

5.  The issue of the veteran's entitlement to an initial 
rating in excess of 50 percent for post-operative right 
(major) carpal tunnel syndrome residuals as of October 1, 
1997, is moot and no allegation of error of fact or law 
remains.  38 U.S.C.A. § 7105 (West 2002).  

6.  The issue of the veteran's entitlement to an initial 
rating in excess of 40 percent for post-operative left 
(minor) carpal tunnel syndrome residuals as of October 1, 
1997, is moot and no allegation of error of fact or law 
remains.  38 U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  See also 73 Fed. Reg. 23,353 (final 
rule, effective May 30, 2008, revising 38 C.F.R. § 3.159(b) 
to rescind fourth element notice as required under Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004)).  A review of 
the veteran's claims file reflects that he has not been 
provided any VCAA notice throughout this appeal with respect 
to his carpal tunnel syndrome initial rating claims.  
Nevertheless, for the reasons discussed below, the Board 
finds that it may proceed with a decision on these issues.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007). 

In the present case, the Board finds that the veteran, 
through statements made in his September 2004 substantive 
appeal, has demonstrated actual knowledge of what information 
and evidence is needed to substantiate his claims decided 
herein as well as his and VA's duties with respect to 
identifying and obtaining information and evidence relevant 
to these claims.  In this regard, the veteran requested that 
VA assign "severe" ratings to his carpal tunnel syndrome 
effective July 14, 1992, the date of his original claim for 
compensation.  Alternatively, he requested that "severe" 
ratings be assigned effective October 1, 1997, based on the 
medical evidence of record.  Such statements reflect an 
understanding of what evidence is needed to substantiate a 
claim for an initial higher rating.  Moreover, the veteran 
recited the various provisions of 38 C.F.R. §§ 4.1, 4.7, 4.10 
(2007), which all describe the essence of what evidence is 
used to assign a particular disability rating, as well as the 
specific diagnostic criteria applicable to his initial rating 
claims.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2008).  
As a final note, the Board observes that a March 12, 2007, 
letter to the veteran described how VA assigns a disability 
rating and an effective date.  More specifically, it 
explained that a disability rating would be assigned applying 
criteria from Part 4 of the Code of Federal Regulations to 
evidence regarding the nature and severity of the veteran's 
disabilities.  It also provided specific examples of the 
types of evidence used to assign a disability rating, 
including on-going treatment records, determinations by the 
Social Security Administration, and lay statements from 
employers, co-workers, friends, and family.  

As for demonstrating knowledge regarding the duties and 
responsibilities of VA and the veteran, the Board observes 
that the veteran's September 2004 substantive appeal contains 
recitations of 38 U.S.C. §§ 5103A and 5107 which lay out both 
parties' obligations with respect to development of a claim.  
Additionally, the Board notes that the veteran has submitted 
lay and medical evidence and argument throughout this appeal; 
he has also requested that VA obtain particular records.  

The Board is satisfied that the above actions and statements 
by the veteran demonstrate that he is fully aware of how to 
substantiate his claims for higher initial ratings for 
bilateral carpal tunnel syndrome.  Furthermore, such actions 
and statements also show that he has actual knowledge of what 
information and evidence he and VA are required to provide.  
The veteran has been provided ample opportunity to submit any 
evidence or information pertinent to his initial rating 
claims decided herein.  

The level of detail and thoroughness evident from the 
veteran's communications during this appeal reflects a level 
of sophistication and knowledge with the applicable laws and 
regulations not generally demonstrated by most veterans.  
Therefore, while regrettable that no VCAA notice was 
provided, the Board is of the opinion that the veteran has 
not been prejudiced in any way during this appeal.  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
stated that "[n]othing in law or common sense supports a 
conclusion that the Court should put on blinders and ignore 
[the 'extensive administrative appellate process'] or a 
conclusion that a notice error prior to the initial decision 
by the Secretary could not be rendered non-prejudicial when 
the full panoply of administrative appellate procedures 
established by Congress are provided to the claimant.  It is 
well settled that a remand is not warranted when no benefit 
would flow to the claimant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As discussed above, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out a VCAA notice letter.  

Turning to VA's duty to assist the veteran, the Board 
concludes that this duty has been satisfied.  In this regard, 
the veteran's service treatment records are in the file, as 
well as all relevant VA and non-VA treatment records.  The 
veteran has not identified any additional outstanding records 
that need to be obtained before proceeding with a 
determination on his appeal.  Finally, the veteran was 
afforded multiple VA examinations during this appeal for the 
specific purpose of evaluating the severity of his service-
connected bilateral carpal tunnel syndrome.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 
(2008).

The veteran was granted service connection for post-operative 
carpal tunnel syndrome residuals of the right and left upper 
extremities in April 1993, and assigned separate 10 percent 
ratings for each extremity, effective July 14, 1992, the day 
following his separation from service.  The veteran appealed 
this initial disability rating, and in an August 2004 rating 
decision, the RO assigned a 20 percent rating for his left 
carpal tunnel syndrome residuals, and a 30 percent rating for 
his right carpal tunnel syndrome residuals, both effective 
July 14, 1992.  The RO also increased the assigned disability 
ratings as of February 26, 2003, from 20 percent to 40 
percent for left carpal tunnel syndrome residuals and from 30 
percent to 50 percent for right carpal tunnel syndrome.  

In evaluating this appeal, the Board has considered the 
propriety of each of these disability rating assignments.  
Additionally, it has considered whether the stages (or 
effective dates) assigned to these ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the veteran's service-
connected disabilities underwent an increase in severity 
sufficient to warrant a staged rating once during this 
appeal, effective October 1, 1997.  As such, the Board will 
discuss the veteran's bilateral carpal tunnel syndrome 
symptomatology in relation to the applicable rating criteria 
for the period prior to and after October 1, 1997.  

The veteran's bilateral carpal tunnel syndrome is evaluated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, which 
is applicable to paralysis (complete or incomplete) of the 
median nerve.  Under this diagnostic code, a maximum 70 
percent rating is provided for complete paralysis of the 
major median nerve and a maximum 60 percent rating is 
provided for the minor median nerve with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 
50 percent rating is warranted for severe incomplete 
paralysis of the major median nerve; 40 percent is warranted 
for the minor median nerve.  Id.  A 30 percent rating is 
warranted for moderate incomplete paralysis of the major 
median nerve; 20 percent is warranted for the minor median 
nerve.  Id.  

Major and minor refer to the veteran's handedness, with a 
higher rating sometimes available for a service-connected 
nerve disability affecting the veteran's dominant hand.  The 
term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.

The veteran's service treatment records reflect that he was 
initially diagnosed with bilateral carpal tunnel syndrome 
during service.  He underwent carpal tunnel release surgery 
on both the right and left median nerves during service, and 
was eventually discharged in July 1992 for bilateral chronic 
carpal tunnel syndrome, status post-carpal tunnel release.  
See Medical Evaluation Board (MEB) Report dated March 25, 
1992.  The March 1992 MEB Report indicates that following 
surgery the veteran continued to complain of tingling and 
numbness in his left hand most likely due to scarring within 
the median nerve.  

Shortly after separation, in September 1992, the veteran 
underwent VA examination for the purpose of evaluating the 
severity of his bilateral carpal tunnel syndrome.  At the 
examination, the veteran complained of subjective pain and 
weakness in both of his hands.  He also reported numbness in 
the fourth and fifth fingers, greater on the left than the 
right.  Objective examination revealed slight weakness of the 
median muscles (4 out of 5); muscle bulk and tone, however, 
was normal.  A nerve conduction velocity (NCV) study 
indicated bilateral median neuropathies, and an 
electromyography (EMG) study revealed normal thenar 
musculature.  Other than a December 1995 VA plastic surgery 
record noting positive tinel's sign and numbness in the 
median nerve distribution bilaterally and a March 1996 EMG 
study which was positive for bilateral carpal tunnel 
syndrome, the record does not contain any additional 
competent medical evidence regarding his bilateral carpal 
tunnel syndrome prior to October 1, 1997.  

On October 1, 1997, the veteran was seen by his private 
physician, Dr. Haney, at the Beale Family Practice, Travis 
Air Force Base.  The veteran complained of "worsening" 
paresthesias and weakness in his hands, right greater than 
left.  Dr. Haney indicated that the veteran demonstrated good 
pulses, strength, grip, and opposition on examination; there 
was no evidence of thenar atrophy.  Dr. Haney's evaluation 
was "moderate to severe" symptoms of carpal tunnel syndrome 
with consideration for a repeat surgical release.  The 
veteran underwent further evaluation by orthopedics in 
December 1997; the impression was "chronic," "static," and 
"severe" bilateral carpal tunnel syndrome.  The veteran was 
reevaluated by VA in January 1998.  The examination report 
reflects that the veteran continued to demonstrate normal 
motor function with good dexterity.  He was also able to 
bring the tips of his fingers to the palmar crease; grip 
strength was 140 pounds on the right and 120 pounds on the 
left.  

Thereafter, the competent medical and lay evidence shows 
continued problems with carpal tunnel syndrome, including 
decreased bilateral grip strength and function (less than 100 
pounds bilaterally), shooting pains in the hands, difficulty 
opposing thumbs to his small fingers on both hands, bilateral 
hypersensitivity in the median nerve distribution, and slight 
flattening of the left thenar musculature.  See, e.g., VA 
Occupational Therapy Clinic Records dated April 6, 1998, 
April 16, 2001, and April 30, 2001; Dr. Damon Treatment 
Records dated July 30, 2003, March 18, 2004, and November 19, 
2004; July 2007 VA Examination Report.  

The Board is of the opinion that the competent evidence 
following the January 1998 VA examination clearly reflects 
symptomatology that is best characterized as severe 
incomplete paralysis of the median nerve.  Specifically, 
there is objective medical evidence of physical and 
functional deterioration of the veteran's bilateral median 
nerve distributions and hands.  Combined with the veteran's 
increased sensory complaints, these physical symptoms support 
a severe disability picture.  

The Board notes that the objective medical evidence for the 
period between October 1, 1997, and April 6, 1998, does not 
demonstrate symptomatology beyond sensory complaints and 
objective evidence of weakness in the median distributions.  
Nevertheless, the Board is assigning an effective date of 
October 1, 1997.  In doing so, the Board acknowledges that 
the veteran's treating physician characterized his disability 
as "moderate to severe," and that an orthopedist 
characterized it as "severe."  Cf. July 2007 VA Examination 
Report (examiner characterized disability picture as 
"moderate to severe impairment).  Moreover, October 1, 1997, 
is the earliest competent evidence of any contemporaneous lay 
assertion by the veteran that his carpal tunnel syndrome was 
"worsening."  Specifically, the veteran reported increased 
sensory loss and weakness.  Prior to October 1, 1997, the 
contemporaneous medical evidence fails to show any complaints 
of increasing symptomatology or objective evidence of severe 
symptoms, such as decreased grip strength, thenar muscle 
atrophy or flattening, or decreased hand function.  Thus, 
granting all reasonable doubt in favor of the veteran, the 
Board finds that the veteran is entitled to a 50 percent 
initial rating for right post-operative residuals of carpal 
tunnel syndrome and a 40 percent initial rating for left 
post-operative residuals of carpal tunnel syndrome as of 
October 1, 1997, and no earlier.

The Board notes that it in determining entitlement as of 
October 1, 1997, it has considered the veteran's lay 
statements, including his July 2006 testimony, that his 
bilateral carpal tunnel syndrome has been severe since his 
separation from service.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (Board must address veteran's lay 
assertions).  It has also reviewed the medical literature 
submitted by the veteran in support of his claim, including 
excerpts from the National Guideline Clearinghouse regarding 
the classification of severe carpal tunnel syndrome and 
information regarding the interpretation of median motor and 
sensory latency results.  However, in determining the actual 
degree of disability, the Board finds objective medical 
evidence of the veteran's disability to be more probative of 
the degree of his impairment.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  And while acknowledging the veteran's own 
assessments of how to interpret objective medical evidence 
such as NCV results dated prior to October 1, 1997, using the 
medical literature provided, the Board observes that it may 
not engage in its own medical analysis and, thus, may not 
reach the specific medical conclusions suggested by the 
submitted lay analysis or the submitted general medical 
literature.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(Board is prohibited from making conclusions based on its own 
medical judgment); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (the veteran as a layperson is not competent to 
provide evidence requiring medical judgment).  

Finally, the Board has reviewed the lay statements submitted 
by the veteran's former supervisor and co-workers, including 
the statement that the veteran had problems with grip and 
pinch strength, fine manipulation, and heavy lifting as early 
as 1993.  However, these statements do not only address the 
veteran's "hand" disabilities.  Rather, they discuss the 
veteran's on-the-job limitations as due to his service-
connected carpal tunnel syndrome and nonservice-connected 
elbow and shoulder disabilities.  Since the Board may not 
assume which observed symptoms are attributable to his 
service-connected carpal tunnel syndrome, these lay 
assessments have limited probative value.  Moreover, there is 
no indication that the veteran's co-workers or supervisor 
have medical expertise; thus, lay assessments regarding grip 
and pinch strength and fine manipulation have little to no 
probative value when objective medical evidence is available.  

In any event, the Board notes that it is not disputing that 
the veteran's bilateral carpal tunnel syndrome was 
characterized by symptoms more than wholly sensory prior to 
October 1, 1997.  However, absent competent, objective 
evidence of significantly decreased grip strength or atrophy 
or flattening of the thenar musculature, the Board finds that 
his disability picture more nearly approximates moderate 
incomplete paralysis.  

In sum, the Board finds that as of October 1, 1997, the 
veteran's bilateral carpal tunnel syndrome is characteristic 
of severe incomplete paralysis.  Therefore, he should be 
assigned a 40 percent and a 50 percent rating for his left 
and right hand, respectively, as of this date.  The veteran 
clearly indicated in his September 2004 substantive appeal 
that he did not disagree with the 40 percent and 50 percent 
ratings assigned by the RO, effective February 26, 2003.  See 
also May 2004 DRO Hearing Transcript.  Rather, it was his 
assertion that such ratings should apply effective July 14, 
1992, the date following his separation from service.  See 
also AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (a claimant may limit an 
appeal as he or she wishes, and where he does so, the Board 
is without authority to adjudicate the claim).  As discussed 
above, the Board finds that the competent evidence 
demonstrates bilateral carpal tunnel syndrome of sufficient 
severity to warrant separate 40 and 50 percent ratings as of 
October 1, 1997, and no earlier.  Prior to such date a 
preponderance of the competent evidence fails to show 
symptomatology consistent with severe incomplete paralysis.  

The veteran's entire benefit sought on appeal is granted as 
of October 1, 1997.  As such, there remain no allegations of 
errors of fact or law for appellate consideration as of this 
date.  Accordingly, the Board does not have jurisdiction to 
review the issues of entitlement to an initial rating in 
excess of 50 percent for post-operative right (major) carpal 
tunnel syndrome residuals and an initial rating in excess of 
40 percent for operative left (minor) carpal tunnel syndrome 
residuals as of October 1, 1997.  Thus, the veteran's appeal 
for higher initial ratings as of October 1, 1997, is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

A 50 percent initial rating is granted for post-operative 
right (major) carpal tunnel syndrome residuals as of October 
1, 1997, and no earlier.  

An initial rating greater than 30 percent for post-operative 
right (major) carpal tunnel syndrome residuals prior to 
October 1, 1997, is denied.

A 40 percent initial rating is granted for post-operative 
left (minor) carpal tunnel syndrome residuals as of October 
1, 1997, and no earlier.

An initial rating greater than 20 percent for post-operative 
left (minor) carpal tunnel syndrome residuals prior to 
October 1, 1997, is denied.

The issue of entitlement to an initial rating in excess of 50 
percent for post-operative right (major) carpal tunnel 
syndrome residuals as of October 1, 1997, is dismissed for 
lack of jurisdiction.

The issue of entitlement to an initial rating in excess of 40 
percent for post-operative left (minor) carpal tunnel 
syndrome residuals as of October 1, 1997, is dismissed for 
lack of jurisdiction.


REMAND

The Board's February 2007 Remand noted that the veteran had 
submitted a timely notice of disagreement with the initial 
evaluation assigned for his degenerative changes of the 
thoracic spine.  Moreover, as previously discussed in that 
Remand, although the RO issued an August 1993 statement of 
the case to the veteran and his accredited representative 
which addressed that issue, it was erroneously sent to an 
incorrect address.  Under these circumstances, the Board 
concluded that the appropriate course of action was to issue 
a new statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  It therefore directed the agency 
of original jurisdiction (AOJ) to "issue a statement of the 
case to the veteran and his accredited representative which 
addresses the issue of the veteran's entitlement to an 
initial compensable evaluation for his thoracic spine 
degenerative changes."

The record reflects that a December 2007 supplemental 
statement of the case was issued to the veteran and his 
accredited representative which addressed the issues of 
entitlement to an initial compensable rating for degenerative 
changes of the thoracic spine, and entitlement to higher 
initial ratings for post-operative left and right carpal 
tunnel syndrome residuals.  Under the circumstances, the 
veteran still has not been issued a statement of the case 
pursuant to 38 C.F.R. § 19.26 (2008).  See also Manlincon, 
supra.  As such, the Board finds that the remand directives 
have not been substantially complied with, and a new remand 
is required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issue of entitlement to an initial 
compensable disability rating for 
degenerative changes of the thoracic 
spine.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


